DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment filed December 27, 2021 has been entered. Claims 1, 6, and 7 have been amended. Claims 1-17 are under consideration in this Office Action.  

Withdrawal of Rejections
3.	The rejection over claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of applicants’ amendments and arguments.
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Jerome Kim and Charles Park on January 12, 2022. The application has been amended as follows: 
9. (Currently Amended) A set of nucleic acid molecules comprising:  (a) the nucleic acid molecule according to claim 1, wherein the effector-activating module is as defined in claim 1; and (b) a fifth nucleic acid sequence encoding a second fusion protein, the fifth nucleic acid sequence comprising (i) a sixth nucleic acid sequence encoding a molecule comprising the second molecule of the first inducible interaction module of claim 1; and (ii) a seventh nucleic acid sequence encoding the second part of the protease interacting with the first part of said protease of claim 1 to form [[an]]the active form of said protease. 


10. (Currently Amended) A set of nucleic acid molecules comprising: (a) the nucleic acid molecule according to claim 1, wherein the effector-activating module is as defined in claim 1; (b) a fifth nucleic acid sequence encoding a second fusion protein, the fifth nucleic acid sequence comprising (i) a sixth nucleic acid sequence encoding a molecule comprising the second molecule of the first inducible interaction module of claim 1; and (ii) a seventh nucleic acid sequence encoding [[a]]the first part of [[a]]the first protease, wherein said first part of the the second part of said the active form of said eighth nucleic acid sequence encoding a third fusion protein, the eighth nucleic acid sequence comprising (i) a ninth nucleic acid sequence encoding a molecule comprising the second molecule of the second inducible interaction module of claim 1; and (ii) a tenth nucleic acid sequence encoding the second part of the protease interacting with the first part of the protease the active form of said protease.

14. (Currently Amended) A method for inducing intracellular signaling, the method comprising: 
	(a-i)	providing a cell expressing the set of nucleic acid molecules of claim 9; 
	(a-ii)	applying a first stimulus to the cell of (a-i), wherein the first stimulus induces the first inducible interaction module of claim 1
(a-iii) applying a second stimulus to the cell of (a-i), wherein the second stimulus induces the third biosensor of claim 1
	(b-i)	providing a cell expressing the set of nucleic acid molecules of claim 10; 
	(b-ii)	applying a first stimulus to the cell of (b-i), wherein the first stimulus induces the first inducible interaction module  of claim 1
of claim 1
	(b-iv)	applying a third stimulus to the cell of (b-i), wherein the third stimulus induces the third biosensor of  claim 1
	thereby effecting a biological response due to [[the]] an activation of the effector molecule oof  claim 1

15. (Currently Amended) A method for monitoring intracellular signaling, the method comprising: (a-i) providing a cell expressing the set of nucleic acid molecules of claim 9; 
(a-ii) applying a first stimulus to the cell of (a-i), wherein the first stimulus induces the first inducible interaction module of claim 1
(a-iii) applying a second stimulus to the cell of (a-i), wherein the second stimulus induces the third biosensor of claim 1
(b-i) providing a cell expressing the set of nucleic acid molecules of claim 10;
 (b-ii) applying a first stimulus to the cell of (b-i), wherein the first stimulus induces the first inducible interaction moduleof claim 1
 (b-iii) applying a second stimulus to the cell of (b-i), wherein the second stimulus induces the second inducible interaction module of claim 1
(b-iv) applying a third stimulus to the cell of (b-i), wherein the third stimulus induces the third biosensor of claim 1a biological response effected by the effector molecule of claim 1





Allowable Subject Matter
5.	Claims 1-17 are allowed. The art does not teach or fairly suggest a nucleic acid molecule encoding a fusion protein, wherein the nucleic acid molecule comprises:
(a) a first nucleic acid sequence encoding a transmembrane domain linked to a first biosensor, wherein said first biosensor is a first molecule interacting with a second molecule to form part of a first inducible interaction module, and wherein said first biosensor is linked to the transmembrane domain such that the first biosensor is located intracellularly upon expression of the fusion protein in a cell; (b) a second nucleic acid sequence encoding an effector-activating module, wherein the effector-activating module comprises: (i) a first part of a protease, wherein said first part of the protease interacts with a second part of said protease to form an active form of said protease; or
(ii) a second biosensor, wherein said second biosensor is a third molecule interacting with a fourth molecule to form part of a second inducible interaction module; (c) a third nucleic acid sequence encoding a third biosensor comprising a protease cleavage site, wherein the protease cleavage site is sterically occluded in the absence of a stimulus for said third biosensor and wherein the protease cleavage site becomes accessible in the presence of said stimulus; and (d) a fourth nucleic acid sequence encoding an effector molecule.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/           Primary Examiner, Art Unit 1645